Per Curiam.

This is an appeal from a judgment in the Court of Claims. There is no fair basis in this record to substantiate the testimony of the claimant’s real estate appraiser. He assumed from the claimant’s testimony that there was a “verbal agreement” for egress and ingress, and further that a right of way by necessity would exist which would permit a potential development of five lots, 100 by 100, at $1,100 per lot. Without deciding the merits of the witness’ hypothesis, the record does not support his testimony. The subject property consisted of 1.15 acres, of which .736 was appropriated. It was described as barren land “one half brushy pasture and one half wooded hillside” with the only access by means of a dirt road, across lands belonging to others, and across a small wooden bridge to the claimant’s lot. The claimant purchased the property, which was assessed for $200, in 1957 for $500. It was appropriated by the State in 1959,- and in our opinion, $1,000 would be a substantial award. Judgment modified, on the law and the facts, so as to reduce the award to $1,000, with appropriate interest, and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Tajdor and Aulisi, JJ., concur.